 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) made and entered into this 1st day of
April, 2018, to be effective as of the 1st day of January, 2018 (the “Effective
Date”), by and between GLOBAL HEALTHCARE REIT, a Utah corporation (the
“Company”) and ZVI RHINE (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company wishes to secure the services of the Executive subject to
the contractual terms and conditions set forth herein; and

 

WHEREAS, the Executive is willing to enter into this Agreement upon the terms
and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises and agreements set forth
herein, the parties hereto agree as follows:

 

1.       Employment. The Company hereby agrees to employ the Executive, and the
Executive hereby agrees to accept such employment with the Company, all upon the
terms and conditions set forth herein.

 

2.       Term of Employment. Subject to the terms and conditions of this
Agreement, the Executive shall be employed for a term commencing on the
Effective Date and ending on the second (2nd) anniversary of the Effective Date
(the “Term”) unless sooner terminated as provided for herein. The Term shall
renew automatically for additional one (1) year terms, unless either party gives
written notice no less than ninety (90) days prior to the expiration of the Term
that it does not intend to extend the Term.

 

3.       Duties and Responsibilities

 

A.       Capacity. During the Term, the Executive shall serve in the capacity of
President and Chief Financial Officer subject to the supervision of the Board of
Directors of the Company (the “Board”).

 

B.       Full-Time Duties. During the Term, and excluding any periods of
disability, vacation or sick leave to which the Executive is entitled, the
Executive shall devote all of his business time, attention and energies to the
business of the Company. During the Term, it shall not be a violation of this
Agreement for the Executive to (i) serve on corporate, civic or charitable
boards or committees, (ii) deliver lectures or fulfill speaking engagements and
(iii) manage personal investments, including Sabra Capital Partners, LLC (a
business which Executive owns and managed prior to entering this Agreement) so
long as such activities do not materially interfere with the performance of the
Executive’s responsibilities as an employee of the Company in accordance with
this Agreement.

 



1

 

 

C.       Standard of Performance. The Executive will perform his duties under
this Agreement with fidelity and loyalty, to the best of his ability, experience
and talent and in a manner consistent with his duties and responsibilities.

 

4.       Compensation.

 

A.       Base Salary. During the Term, as compensation for Executive’s services
hereunder, the Company shall pay the Executive an annual base salary (the “Base
Salary”) at the rate of One Hundred Sixty-Five Thousand Dollars ($165,000) per
year, which rate may be increased during the Term hereof if and to the extent
approved by the Board of Directors of the Company. The Base Salary shall be
payable in equal installments in accordance with the Company’s normal payroll
practices, but in no event less frequently than monthly. It is agreed that
payment of the Executive’s base salary, retroactive to the Effective Date, will
commence upon the Company’s closing of additional financing in the aggregate
amount of at least $600,000, but in no event later than May 31, 2018. Base
Salary shall be reduced by the value of any benefits provided to Executive.
During the remainder of the Term, the Base Salary shall be reviewed at least
annually by the Board after consultation with the Executive and may from time to
time be increased (but not decreased) as solely determined by the Board.
Effective as of the date of any such increase, the Base Salary as so increased
shall be considered the new Base Salary for all purposes of this Agreement and
may not thereafter be reduced. Any increase in Base Salary shall not limit or
reduce any other obligation of the Company to the Executive under this
Agreement.

 

B.       Annual Performance Bonus. The Executive may be eligible for annual
discretionary bonus awards payable in cash or common stock of the Company, as so
determined solely by the Company, based on performance objectives determined
annually by the Board.

 

C.       Long-Term Incentives. Upon the execution of this Agreement, the Company
agrees to award the Executive (i) the initial option award set forth on the term
sheet attached hereto as Exhibit A; and (ii) 150,000 shares of the Company’s
common stock, which will be an award of restricted stock and will vest with
respect to one-half of such shares on each of the first and second anniversaries
of the Effective Date. Following the initial option and restricted stock awards,
the Executive shall be eligible for grants of stock options, restricted stock
and/or other long-term incentives in the discretion of the Board on the same
basis as other similarly situated senior executives of the Company. In addition,
in the event the Company pursues additional rounds of equity financing during
the Term, the Executive shall be offered the option to purchase, at the price
offered in such financing, a sufficient additional equity interest such that if
the Executive exercises this purchase option, the Executive will maintain his
proportionate ownership interest in the Company.

 

D.       Benefits.

 

(1)       If and to the extent that the Company maintains employee benefit plans
(including, but not limited to, pension, profit-sharing, disability, accident,
medical, life insurance, and hospitalization plans) (it being understood that
the Company may but shall not be obligated to do so), the Executive shall be
entitled to participate therein in accordance with the Company’s regular
practices with respect to similarly situated senior executives that currently
have been granted options. The Company will have the right to amend or terminate
any such benefit plans it may choose to establish.

 



2

 

 

(2)       The Executive shall be entitled to prompt reimbursement from the
Company for reasonable out-of-pocket expenses incurred by him in the course of
the performance of his duties hereunder, upon the submission of appropriate
documentation in accordance with the practices, policies and procedures
applicable to other senior executives of the Company.

 

(3)       The Executive shall be entitled to such vacation, holidays and other
paid or unpaid leaves of absence as are consistent with the Company’s normal
policies available to other senior executives of the Company or as are otherwise
approved by the Board. Executive acknowledges that except for one (1) week of
paid vacation per year and paid holidays recognized by the New York Stock
Exchange, no other benefits are offered as of the date of this Agreement.

 

5.       Termination of Employment.

 

Notwithstanding the provisions of Section 2 hereof, the Executive’s employment
hereunder shall terminate under any of the following conditions:

 

A.       Death. The Executive’s employment under this Agreement shall terminate
automatically upon his death.

 

B.       Total Disability. The Company shall have the right to terminate this
Agreement if the Executive becomes Totally Disabled. For purposes of this
Agreement, “Totally Disabled” means that the Executive is not working and is
currently unable to perform the substantial and material duties of his position
hereunder as a result of sickness, accident or bodily injury for a period of
three months. Prior to a determination that Executive is Totally Disabled, but
after Executive has exhausted all sick leave and vacation benefits provided by
the Company, Executive shall continue to receive his Base Salary, offset by any
disability benefits he may be eligible to receive.

 

C.       Termination by Company for Cause. The Executive’s employment hereunder
may be terminated for Cause upon written notice by the Company. For purposes of
this Agreement, “Cause” shall mean:

 

(1)conviction of the Executive by a court of competent jurisdiction of any
felony or a crime involving moral turpitude;

 

(2)the Executive’s willful and intentional failure or willful and intentional
refusal to follow reasonable and lawful instructions of the Board;

 

(3)the Executive’s material breach or default in the performance of his
obligations under this Agreement that results in a significant financial
detriment to the Company;

 

(4)the Executive’s act of misappropriation, embezzlement, intentional fraud or
similar conduct involving the Company.

 

3

 



 

Executive may not be terminated for Cause pursuant to subsections (2) and (3)
above unless Executive is given written notice of the circumstances constituting
“Cause” and a reasonable period to cure such circumstances, which period shall
be no less than ten (10) days.

 

D.       Termination for Good Reason. The Executive’s employment hereunder may
be terminated by the Executive for Good Reason on written notice by Executive to
the Company. For purposes of this Agreement, “Good Reason” means the occurrence
of any of the following circumstances without the Executive’s consent:

 

(1)a material reduction in the Executive’s salary or benefits excluding the
substitution of substantially equivalent compensation and benefits;

 

(2)a material diminution of the Executive’s duties, authority or
responsibilities as in effect immediately prior to such diminution;

 

(3)the relocation of the Executive’ principal work location to a location more
than 50 miles from its current location; or

 

(4)the failure of a successor to assume and perform under this Agreement.

 

6.       Payments Upon Termination.

 

A.       Upon termination of Executive’s employment hereunder for any reason as
so provided for in Section 5 hereof, the Company shall be obligated to pay and
the Executive shall be entitled to receive, within ten (10) days of termination,
Base Salary which has accrued for services performed to the date of termination
and which has not yet been paid. In addition, the Executive shall be entitled to
any benefits to which he is entitled under the terms of any applicable Executive
benefit plan or program, restricted stock plan and stock option plan of the
Company, and, to the extent applicable, short-term or long-term disability plan
or program with respect to any disability, or any life insurance policies and
the benefits provided by such plan, program or policies, or applicable law.

 

B.       Upon termination of Executive’s employment by the Company without Cause
or by the Executive for Good Reason, the Company shall be obligated to pay and
the Executive shall be entitled to receive:

 

(1)       all of the amounts and benefits described in Section 6.A. hereof; and

 

(2)       a lump sum payment, within 10 days of termination, equal to 50% of
Executive’s annual Base Salary; and

 



4

 

 

(3)       an additional amount equal to 50% of Executive’s annual Base Salary
payable in six equal monthly installments following the date of termination; and

 

(4)       continued participation in all Executive welfare benefit programs of
the Company for the remainder of the Term or, if longer, until the first
anniversary of the Executive’s termination of employment, as if there had been
no termination of employment.

 

Payments under Section 6.B., with the exception of amounts due pursuant to
Section 6.B(1), are conditioned on the execution by the Executive of a release
of all employment-related claims; provided, however, that such release shall be
contingent upon the Company’s satisfaction of all terms and conditions of this
Section.

 

C.       Upon termination of the Executive’s employment upon the death of
Executive pursuant to Section 5.A., the Company shall be obligated to pay, and
the Executive shall be entitled to receive:

 

(1)       all of the amounts and benefits described in Section 6.A.;

 

(2)       any death benefit payable under a plan or policy provided by the
Company; and

 

(3)       continued participation by the Executive’s dependents in the welfare
benefit programs of the Company for the remainder of the Term or, if longer,
until the first anniversary of the Executive’s termination of employment, as if
there had been no termination of employment.

 

D.       Upon termination of the Executive’s employment upon the Disability of
the Executive pursuant to Section 5.B., the Company shall be obligated to pay,
and the Executive shall be entitled to receive:

 

(1)       all of the amounts and benefits described in Section 6.A.;

 

(2)       the Base Salary, at the rate in effect immediately prior to the date
of his termination of employment due to Disability, for the remainder of the
Term, offset by any payments the Executive receives under the Company’s
long-term disability plan and any supplements thereto, whether funded or
unfunded, which is adopted by the Company for the Executive’s benefit and not
attributable to the Executive’s own contributions; and

 

(3)       continued participation by the Executive and his dependents in the
welfare benefit programs of the Company for the remainder of the Term or, if
longer, until the first anniversary of the Executive’s termination of
employment, as if there had been no termination of employment.

 



5

 

 

E.       Upon the termination of Executive’s employment upon the consummation of
a Change in Control transaction, as defined below, the Company shall be
obligated to pay and Executive shall be entitled to receive:

 

(1)       All of the amounts and bendfits described in Section 6.A; and

 

(2)       An amount equal to 100% of Executive’s annual Base Salary payable
within ten days of the date of such termination.

 

Payments under Section 6.D. or 6.E, with the exception of amounts due pursuant
to Section 6.D(1), are conditioned on the execution by the Executive or the
Executive’s representative of a release of all employment-related claims;
provided, however, that such release shall be contingent upon the Company’s
satisfaction of all terms and conditions of this Section.

 

F.       Upon voluntary termination of employment by the Executive for any
reason whatsoever (other than for Good Reason as described in Section 6.B.) or
termination by the Company for Cause the Company shall have no further liability
under or in connection with this Agreement, except to provide the amounts set
forth in Section 6.A.

 

G.       Upon voluntary or involuntary termination of employment of the
Executive for any reason whatsoever or expiration of the Term, the Executive
shall continue to be subject to the provisions of Section 7, hereof (it being
understood and agreed that such provisions shall survive any termination or
expiration of the Executive’s employment hereunder for any reason whatsoever).

 



6

 

 

7.       Confidentiality, Return of Property, and Covenant Not to Compete.

 

A.       Confidential Information.

 

(1)       Company Information. The Company agrees that it will provide the
Executive with Confidential Information, as defined below, that will enable the
Executive to optimize the performance of the Executive’s duties to the Company.
In exchange, the Executive agrees to use such Confidential Information solely
for the Company’s benefit. The Company and the Executive agree and acknowledge
that its provision of such Confidential Information is not contingent on the
Executive’s continued employment with the Company. Notwithstanding the preceding
sentence, upon the termination of the Executive’s employment for any reason, the
Company shall have no obligation to provide the Executive with its Confidential
Information. “Confidential Information” means any Company proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research, product plans, products services, customer lists and
customers (including, but not limited to, customers of the Company on whom the
Executive called or with whom the Executive became acquainted during the term of
the Executive’s employment), markets, software, developments, inventions,
processes, formulas, technology, designs, drawings, engineering, hardware
configuration information, marketing finances or other business information
disclosed to the Executive by the Company either directly or indirectly in
writing, orally or by drawings or observation of parts or equipment.
Confidential Information does not include any of the foregoing items which has
become publicly known and made generally available through no wrongful act of
the Executive or of others who were under confidentiality obligations as to the
item or items involved or improvements or new versions.

 

The Executive agrees at all times during the Term and thereafter, to hold in
strictest confidence, and not to use, except for the exclusive benefit of the
Company, or to disclose to any person or entity without written authorization of
the Board of Directors of the Company, any Confidential Information of the
Company.

 

(2)       Former Employer Information. The Executive agrees that he will not,
during his employment with the Company, improperly use or disclose any
proprietary information or trade secrets of any former or other person or entity
and that the Executive will not bring onto the premises of the Company any
unpublished document or proprietary information belonging to any such employer,
person or entity unless consented to in writing by such employer, person or
entity.

 

(3)       Third Party Information. The Executive recognizes that the Company has
received and in the future will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. The Executive shall hold all such confidential or proprietary
information in the strictest confidence and not disclose it to any person or
entity or use it except as necessary in carrying out the Executive’s work for
the Company consistent with the Company’s agreement with such third party.

 



7

 

 

B.       Returning Company Documents. At the time of leaving the employ of the
Company, the Executive will deliver to the Company (and will not keep in the
Executive’s possession) specifications, drawings blueprints, sketches,
materials, equipment, other documents or property, or reproductions of any
aforementioned items developed by the Executive pursuant to the Executive’s
employment with the Company or otherwise belonging to the Company, its
successors or assigns.

 

C.       Notification of New Employer. In the event that the Executive leaves
the employ of the Company, the Executive hereby grants consent to notification
by the Company to the Executive’s new employer about the Executive’s rights and
obligations under this Agreement.

 

D.       Solicitation of Employees. The Executive agrees that for a period of
twelve (12) months immediately following the termination of the Executive’s
relationship with the Company for any reason, the Executive shall not either
directly or indirectly solicit, induce or recruit any of the Company’s employees
to leave their employment, or take away such employees, or attempt to solicit,
induce, recruit, encourage or take away employees of the Company, either for
himself or for any other person or entity.

 

E.       Covenant Not to Compete.

 

(1)       The Executive agrees that during the course of his employment and for
twelve (12) months following the termination of the Executive’s relationship
with the Company for any reason, the Executive will not compete, without the
prior written consent of the Company, as a partner, employee, consultant,
officer, director, manager, agent, associate, investor, or otherwise, directly
or indirectly, own, purchase, organize or take preparatory steps for the
organization of, build, design, finance, acquire, lease, operate, manage, invest
in, work or consult for or otherwise affiliate with any business, in competition
with the Company’s business. The foregoing covenant shall cover the Executive’s
activities in every part of the Territory in which the Executive may conduct
business during the term of such covenant as set forth above. “Territory” shall
mean (i) all counties in the State of Georgia and (ii) all counties in the State
of Oklahoma.

 

(2)       The Executive acknowledges that he will derive significant value from
the Company’s agreement in Section 7.A(1) to provide the Executive with that
Confidential Information to enable the Executive to optimize the performance of
the Executive’s duties to the Company. The Executive further acknowledges that
his fulfillment of the obligations contained in this Agreement, including, but
not limited to, the Executive’s obligation neither to disclose nor to use the
Company’s Confidential Information other than for the Company’s exclusive
benefit and the Executive’s obligation not to compete contained in subsection
(1) above, is necessary to protect the Company’s Confidential Information and,
consequently, to preserve the value and goodwill of the Company. The Executive
further acknowledge the time, geographic and scope limitations of the
Executive’s obligations under subsection (1) above are reasonable, especially in
light of the Company’s desire to protect its Confidential Information, and that
the Executive will not be precluded from gainful employment if the Executive is
obligated not to compete with the Company during the period and within the
Territory as described above.

 



8

 

 

(3)       The covenants contained in subsection (1) above shall be construed as
a series of separate covenants, one for each city, county and state of any
geographic area in the Territory. Except for geographic coverage, each such
separate covenant shall be deemed identical in terms to the covenant contained
in subsection (1) above. If, in any judicial proceeding, a court refuses to
enforce any of such separate covenants (or any part thereof), then such
unenforceable covenant (or such part) shall be eliminated from this Agreement to
the extent necessary to permit the remaining separate covenants (or portions
thereof) to be enforced. In the event the provisions of subsection (1) above are
deemed to exceed the time, geographic or scope limitations permitted by Texas
law, then such provisions shall be reformed to the maximum time, geographic or
scope limitations, as the case may be, then permitted by such law.

 

F.       Representations. The Executive agrees to execute any proper oath or
verify any proper document required to carry out the terms of this Agreement.
The Executive represents that his performance of all the terms of this Agreement
will not breach any agreement to keep in confidence proprietary information
acquired by the Executive in confidence or in trust prior to the Executive’s
employment by the Company. The Executive has not entered into, and the Executive
agrees that he will not enter into, any oral or written agreement in conflict
herewith.

 

8.       Arbitration. Any dispute or controversy arising under or in connection
with this Agreement (other than any dispute or controversy arising from a
violation or alleged violation by the Executive of the provisions of Section 7)
shall be settled exclusively by final and binding arbitration in Denver,
Colorado, in accordance with the Employment Arbitration Rules of the American
Arbitration Association (“AAA”). The arbitrator shall be selected by mutual
agreement of the parties, if possible. If the parties fail to reach agreement
upon appointment of an arbitrator within thirty days following receipt by one
party of the other party’s notice of desire to arbitrate, the arbitrator shall
be selected from a panel or panels of persons submitted by the AAA. The
selection process shall be that which is set forth in the AAA Employment
Arbitration Rules then prevailing, except that, if the parties fail to select an
arbitrator from one or more panels, AAA shall not have the power to make an
appointment but shall continue to submit additional panels until an arbitrator
has been selected. This agreement to arbitrate shall not preclude the parties
from engaging in voluntary, non-binding settlement efforts including mediation.

 



9

 

 

9.       Notices. All notices and other communications hereunder shall be in
writing and shall be given (and shall be deemed to have been duly given upon
receipt) by delivery in person, by registered or certified mail (return receipt
requested and with postage prepaid thereon) or by facsimile transmission to the
respective parties at the following addresses (or at such other address as
either party shall have previously furnished to the other in accordance with the
terms of this Section ):

 

if to the Company:

Global Healthcare REIT

Attn: Board of Directors/Compensation Committee Chairman

6800 North 79th St.

Suite 200

Niwot, CO 80503 

 

if to the Executive: 

 

         Zvi Rhine

         _____________________________

         _____________________________

 

10.       Amendment; Waiver. The terms and provisions of this Agreement may be
modified or amended only by a written instrument executed by each of the parties
hereto, and compliance with the terms and provisions hereof may be waived only
by a written instrument executed by each party entitled to the benefits thereof.
No failure or delay on the part of any party in exercising any right, power or
privilege granted hereunder shall constitute a waiver thereof, nor shall any
single or partial exercise of any such right, power or privilege preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege granted hereunder.

 

11.       Entire Agreement. This Agreement and all Exhibits attached hereto
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersede all prior written or oral agreements or
understandings between the parties relating thereto.

 

12.       Severability. In the event that any term or provision of this
Agreement is found to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining terms and provisions hereof shall
not be in any way affected or impaired thereby, and this Agreement shall be
construed as if such invalid, illegal or unenforceable provision had never been
contained therein.

 

13.       Binding Effect; Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and assigns
(it being understood and agreed that, except as expressly provided herein,
nothing contained in this Agreement is intended to confer upon any other person
or entity any rights, benefits or remedies of any kind or character whatsoever).
The Executive may not assign this Agreement without the prior written consent of
the Company. Except as otherwise provided in this Agreement, the Company may
assign this Agreement to any of its affiliates or to any successor (whether by
operation of law or otherwise) to all or substantially all of its business and
assets without the consent of the Executive. For purposes of this Agreement,
“affiliate” means any entity in which the Company owns shares or other measure
of ownership representing at least 40% of the voting power or equivalent measure
of control of such entity.

 

14.       Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Colorado (except that no effect shall
be given to any conflicts of law principles thereof that would require the
application of the laws of another jurisdiction).

 

15.       Headings. The headings of the sections contained in this Agreement are
for convenience only and shall not be deemed to control or affect the meaning or
construction of any provision of this Agreement.

 

16.       Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

[END OF PAGE]

 

10

 

 

IN WITNESS THEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer and the Executive has signed this Agreement as of the
Effective Date.

 

  GLOBAL HEALTHCARE REIT         /s/ Lance Baller   By: Lance Baller, CEO      
  EXECUTIVE           /s/ Zvi Rhine     Zvi Rhine

 

11

 

 

Exhibit A

 

Term Sheet — Initial Option Award

 

I.       Options. Company will grant Executive an option to purchase 600,000
shares of Company common stock, based on the fair market value as of the grant
date, which shall be April 1, 2018.

 

A.Vested and exercisable with respect to (i) 150,000 shares on the grant date,
(ii) an additional 150,000 shares on the first anniversary of the grant date,
(iii) an additional 150,000 shares on the date 18 months following the grant
date and (iv) an additional 150,000 shares on the second anniversary of the
grant date. Vesting and exercisability will be accelerated on a Change in
Control, a termination without Cause or a termination for Good Reason.    
B.Options will have a term of 5 years.     C.Company will register the Company’s
shares subject to the option on Form S-8 or such other form as may be available,
and the Company shall provide a cashless exercise procedure.     D.Executive
will enter into a Two year lock-up agreement when the Board of Directors enter
into an agreement.    

II.Change in Control.

 

A.In the event of a Change in Control, Company will pay Executive a gross-up
payment to cover the excise tax, if any, imposed under Section 4999 of the
Internal Revenue Code in connection with excess parachute payments as defined in
Section 280G of the Internal Revenue Code.     B.“Change in Control” means: (a)
the consummation of a merger or consolidation of the Company with or into
another entity or any other transaction, the stockholders of the Company
immediately prior to such merger, consolidation or other transaction own or
beneficially own immediately after such merger, consolidation or other
transaction 50% or more of the voting power of the outstanding securities of
each of (i) the continuing or surviving entity and (ii) any direct or indirect
parent entity of such continuing or surviving entity; (b) the sale, transfer or
other disposition of all or substantially all of the Company’s assets to a
Person which is not owned or controlled by the Company or its stockholders
immediately prior to such sale, transfer or other disposition; (c) individuals
who, immediately following the effective date of this Agreement, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director thereafter whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board; or (d) any transaction as a
result of which any Person is the “Beneficial Owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing at least 20% of the total voting power represented by the Company’s
then outstanding voting securities. For purposes of this definition of Change in
Control, the term “Persons” means, acting individually or as a group, an
individual or a corporation, limited liability company, partnership, joint
venture, trust, unincorporated organization, association, government agency or
political subdivision thereof or other entity.

 

12

 



